Citation Nr: 1715135	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to February 21, 2014 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an evaluation in excess of 10 percent for right upper extremity neuropathy.

4.  Entitlement to an evaluation in excess of 10 percent for left upper extremity neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity neuropathy.

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease prior to October 10, 2006 and in excess of 30 percent thereafter.

8.  Entitlement to an evaluation in excess of 30 percent for diabetic nephropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and November 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran provided testimony at a video hearing before the Board with regards to issues 1 through 7.  A transcript is of record.  In October 2015, the Veteran withdrew a hearing request in regards to issue 8.

In December 2015 correspondence, Christopher Loiacono informed VA that his office was representing the Veteran in his claim for disability benefits.  Later that month, VA sent the Veteran a letter notifying him of the correspondence from Mr. Loiacono and that he did not have a power of attorney (POA) selected.  A VA Form 21-22a was enclosed for the Veteran to complete and return to VA.  The Veteran did not fill out a new power of attorney form, and the record does not reflect that he has otherwise indicated that he wishes to be represented.  Therefore, the Board concludes that the Veteran does not wish to be represented in this matter and will proceed with the adjudication of his claims.

This claim was previously before the Board in January 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to February 21, 2014, the Veteran's PTSD was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 21, 2014, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's diabetes mellitus requires insulin and a restricted diet for control.

4.  The Veteran's right and left upper extremity neuropathy is characterized by mild incomplete paralysis of the median nerve.

5.  The Veteran's right and left lower extremity neuropathy is characterized by moderate incomplete paralysis of the sciatic nerve.

6.  Prior to March 20, 2006, the Veteran's coronary artery disease was not characterized by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

7.  From March 20, 2006, the Veteran's coronary artery disease has not been characterized by more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

8.  The Veteran's diabetic nephropathy is not characterized by constant albuminuria with some edema, definite decrease in kidney function, or hypertension as least 40 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent prior to February 21, 2014 and in excess of 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for an evaluation in excess of 10 percent for right upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8515 (2016).

4.  The criteria for an evaluation in excess of 10 percent for left upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8515 (2016).

5.  The criteria for an evaluation of 20 percent for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8515 (2016).

6.  The criteria for an evaluation of 20 percent for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8515 (2016).

7.  The criteria for an evaluation in excess of 10 percent for coronary artery disease prior to March 20, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

8.  The criteria for an initial evaluation of 30 percent for coronary artery disease from March 20, 2006 through October 9, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

9.  The criteria for an initial evaluation in excess of 30 percent for coronary artery disease from October 10, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

10.  The criteria for an evaluation in excess of 30 percent for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7541 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Private treatment records from March 2009 indicate that the Veteran was alert, oriented, and cognitively intact.  He was dysphoric and tearful throughout the session and did not have delusions, hallucinations, or suicidal ideation.  The Veteran was diagnosed by major depression/relationship problems.

In October 2009 the Veteran had a VA examination for PTSD.  The examiner noted that the degree and quality of the Veteran's social relationships were not good.  The Veteran said that he felt numb about once or twice a week for a few hours when reminded of in-service stressors.  On examination the Veteran was neatly groomed and dressed.  Psychomotor activity was within normal limits and speech was normal.  Mood was depressed, thought process was without psychosis, and there were no delusions or hallucinations.  The Veteran was oriented to person, time, and place and had no inappropriate behavior.  He was able to perform activities of daily living.  In the past he had suicidal thoughts, which were under control with the use of medication.  Loud noises triggered a startle response.

The Veteran had a VA examination in March 2010 at which he reported nightmares around four times a week.  During the day he was anxious and tense with startle response and hypervigilance, and he did not have panic attacks.  He was bothered by loud and unexpected noises, having people behind him, crowds, and strangers.  Depression was his worst symptom, and he felt hopeless and discouraged all of the time.  The Veteran had intrusive memories.  The examiner described the Veteran's daytime symptoms as moderate and persistent.  It was noted that the Veteran was neatly groomed and dressed, speech was normal, and there were no hallucinations, delusions, paranoia, or ideas of reference.  The Veteran was not homicidal or suicidal, and impulse control and concentration were good.  He was oriented to time, place, and person, judgment was good, and insight was fair.  In August 2010 the Veteran wrote that he had panic attacks more than once a week, severe memory impairment, sleep impairment, and severe depression.

A March 2011 letter from a private licensed social worker stated that the Veteran received treatment from August 2009 through March 2011 and had diagnoses of PTSD and major depressive disorder, recurrent, moderate.  A physician wrote in March 2011 that he treated the Veteran for major depression and PTSD.  The Veteran had nightmares and flashbacks triggered by loud sounds or the smell of sulphur.  When having flashbacks the Veteran became anxious, paranoid, and withdrawn.  In July 2012 the Veteran wrote that he had severe memory problems, frequent panic attacks, depression, and sleep difficulty.  

On February 21, 2014 the Veteran had a VA examination.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency.  The Veteran reported difficulty with relationships and interacting with people socially due to his anger.  He experienced increased arousal in social situations.  The Veteran had few hobbies and had given up most activities he enjoyed.  He stopped volunteering to fix homes through a church due to a verbal altercation with the group leader.  The examiner felt that the Veteran was capable of performing activities of daily living.  Symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran had a marked diminished interest in participating in significant activities, feelings of detachment, irritable behavior with angry outbursts, hypervigilance, and exaggerated startle response.  On examination the Veteran was alert and oriented.  He provided an accurate history and insight was adequate.  Speech was normal and memory was within normal limits.

The Veteran testified at the September 2015 hearing that he had nightmares, could not stand to be in crowds, was bothered by loud noises, and had trouble remembering things.  He had occasional suicidal thoughts.

The Veteran had a VA examination in July 2016, and the examiner opined that he had occupational and social impairment with reduced reliability and productivity.  The examiner noted that since the last examination, the Veteran had continued to take Prozac and propranolol.  The Veteran attended group therapy and denied symptom improvement.  He had difficulty with focus and concentration, which prevented him from reading.  Symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran was alert and oriented at the examination, insight was adequate, auditory comprehension was intact, and response times were normal.  Affect was congruent to mood and was blunted.  Thought processes were linear and coherent.  No suicidal or homicidal ideations were noted.

After reviewing the evidence of record, the Board concludes that the record does not show occupational and social impairment with reduced reliability and productivity, as is required for a 50 percent evaluation, the next highest available, for the period prior to February 21, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The treatment records and examination results show that thought process was normal and judgment and insight intact.  Impulse control and concentration were good.  The Veteran was oriented to person, time and place and he did not have hallucinations or delusions.  He had had suicidal thoughts in the past, but these were noted to be under control with the use of medication.  Although the Veteran reported depression, memory problems, panic attacks, nightmares, and being uncomfortable around crowds, the record does not show the level of severity associated with a 50 percent evaluation, the next highest available, prior to February 21, 2014.  See id.

In regards to the period from February 21, 2014, the record does not show occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The February 2014 VA examiner felt that the Veteran had difficulty establishing and maintaining effective work and social relationships, although he had the ability to do so.  The Veteran has been capable of performing activities of daily living and was alert and oriented on examination, and his insight was adequate.  Furthermore, the Veteran is able to function independently.  Therefore, the Veteran is not entitled to an evaluation in excess of 50 percent for PTSD from February 21, 2014.  See id.

B.  Diabetes Mellitus with Erectile Dysfunction and Neuropathy

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.  Diagnostic Code 8715 provides a rating for neuralgia of the median nerve.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

At May 2009 VA treatment the Veteran reported tingling in his hands and feet on an occasional basis.  October 2009 VA treatment records show that the Veteran was using insulin and a restricted diet for diabetes control.  The Veteran had a VA examination in March 2010 at which it was noted that he had pain on the soles of his feet, numbness in the feet, and pain with occasional numbness of the fingers.  The examiner noted that the Veteran had persistent diabetic neuropathy with slight decreased sensation to light touch in the feet.  On examination there was full sensation to the hands.  The Veteran was on restricted diet, oral hypoglycemic agents, and insulin for diabetes management.  

The Veteran wrote in August 2010 that he took insulin twice a day, continued to have hypoglycemic attacks, and that his activity was restricted.  In July 2012 the Veteran wrote that his neuropathy was more severe than mild and that he had severe problems with his lower extremities.  There was severe weakness, numbness, and tingling in the upper extremities.  He also wrote that diabetes was controlled by insulin, a restricted diet, and his activity level.

The Veteran had a VA examination in February 2014, and the examiner noted that diabetes was managed by restricted diet, oral hypoglycemic agents, and four insulin shots a day.  The examiner felt that the Veteran did not require regulation of activities as part of diabetes management.  The Veteran visited his diabetic care provider for episodes of ketoacidosis less than two times a month.  There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past 12 months.

The Veteran also had a VA examination in February 2014 for diabetic sensory motor peripheral neuropathy examination.  The examiner noted that the Veteran had mild bilateral lower extremity intermittent pain and moderate numbness in the lower extremities.  Vibration sensation was absent in the left lower extremity and was not recorded for the right lower extremity.  There were no symptoms in the upper extremities.  The examiner felt that the Veteran did not have upper extremity diabetic peripheral neuropathy and did have lower extremity diabetic peripheral neuropathy. 

The Veteran testified at the September 2015 hearing that he took oral medication, injected insulin, and was on a restricted diet for diabetes management.  His doctor had told him to slow down and take it easy.  He had been hospitalized twice in the past year and was treated by his doctor for diabetes every three months.  In regards to neuropathy, the Veteran said that it sometimes feels like he is walking on rocks due to pain.  When a doctor had put a tuning fork on his feet, he could not feel it.

Private emergency room treatment records from October 2015 show complaints of dizziness, shortness of breath, blurred vision, and fatigue.  When he checked his blood sugar it was 579, and when he rechecked it after taking insulin it was 570.  The workup showed hyperglycemia but did not meet the criterion for diabetic ketoacidosis.  The Veteran received insulin, which brought his blood sugar to 324, and he was discharged.  A January 2016 VA medication list indicates that the Veteran used insulin and took Metformin daily for diabetes.

The Veteran had a VA examination in July 2016 at which it was noted that diabetes was managed by restricted diet, prescribed oral hypoglycemic agent(s), and more than one insulin injection per day.  The examiner did not feel that the Veteran's activities needed to be regulated as part of diabetes management.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times a month.  There had been no episodes of ketoacidosis and hypoglycemic reactions requiring hospitalization over the past 12 months.  

There also was a VA examination in July 2016 for diabetic neuropathy at which there was moderate lower extremity pain, paresthesias and/or dysesthesias, and numbness.  Deep tendon reflexes, light touch/monofilament, and vibration sensation, and cold sensation were decreased in the lower extremities.  The examiner felt that there was not upper extremity diabetic peripheral neuropathy.

The Veteran does not qualify for an evaluation of 40 percent, the next highest available, for diabetes.  The record shows that he requires insulin and a restricted diet for diabetes control.  However, he does not require regulation of activities.  The February 2014 VA examiner noted that diabetes was managed by restricted diet, oral hypoglycemic agents, and four insulin shots a day.  The Veteran testified at the Board hearing that his doctor told him to slow down and take it easy due to diabetes.  However, the July 2016 VA examiner did not feel that the Veteran's activities needed to be regulated as part of the management of diabetes.  Therefore, the Veteran does not qualify for a 40 percent evaluation because regulation of activities is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In regards to diabetic neuropathy, the Veteran does not qualify for evaluations in excess of 10 percent for the upper extremities.  The upper extremities were asymptomatic at the February 2014 and July 2016 VA examinations.  The record does not show that neuropathy of the upper extremities has been more than mild in severity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515.  

The lower extremity symptoms have ranged in severity from mild to moderate at VA examinations.  The Veteran testified at the Board hearing that his feet felt like he is walking on rocks.  Giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to 20 percent evaluations for neuropathy of the lower extremities because it has been of moderate severity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520.  The Veteran does not qualify for evaluations of 40 percent, the next highest available, because the lower extremity neuropathy symptomatology has not been moderately severe.  See id.


C.  Coronary Artery Disease

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction  with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

At June 2001 private treatment the Veteran presented with chest pain.  It was noted that his history included congestive heart failure.  He underwent a diagnostic cardiac catheterization, which revealed a mid-right coronary lesion of 30 percent and a left ventricular ejection fraction of 65 percent.  No perfusion defects were noted on a scan.  He was diagnosed with nonobstructive coronary artery disease.

On March 20, 2006 the Veteran went to a private emergency room due to heart palpitations.  He described it as a fast, pounding, and irregular heartbeat, and said that he had not had similar symptoms before.  An EKG showed normal sinus rhythm and non-specific ST segment/T wave abnormalities.  October 10, 2006 private treatment, the Veteran complained of shortness of breath.  An ECG showed an ST and T wave non-specific abnormality.

October 2013 VA treatment records show an ejection fraction of 55 percent.  The Veteran went to a private emergency room in February 2014 for chest pain that had its onset during moderate exertion.  He was discharged that day in stable condition.  Left heart catheterization revealed a 60 percent lesion in the ostial right coronary artery.  The left-sided coronaries were okay.  The Veteran testified at the September 2015 hearing that a catheterization has been done the year before, which found a 60 percent blockage.

The Veteran had a VA examination in July 2016 at which it was noted that he took medication for his coronary artery disease.  He did not have chronic congestive heart failure or acute chronic congestive heart failure.  The Veteran had not had cardiac arrhythmia or a heart valve condition.  An interview based METs test was performed, and the examiner felt that the Veteran could perform greater than 7 - 10 METs. 

The Veteran does not qualify for an evaluation in excess of 10 percent prior to March 20, 2006 because the record does not show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Furthermore, he does not qualify for an increased evaluation based on left ventricular ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011.  At June 2001 treatment it was 65 percent.

Currently the Veteran has a 30 percent evaluation from October 10, 2006.  The Board finds that he is entitled to a 30 percent evaluation from March 20, 2006 because treatment records show non-specific ST segment/T wave abnormalities from that date.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  He is not entitled to an evaluation in excess of 30 percent from that date because the record does not show that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See id.  At October 2013 treatment the ejection fraction was 55 percent.  The July 2016 VA examiner felt that the Veteran could perform greater than 7 - 10 METs.  

D.  Diabetic Nephropathy

Renal involvement in diabetes mellitus is to be rated as renal dysfunction. 38 C.F.R. § 4.115 (b), Diagnostic Code 7541.

Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 is to be evaluated 30 percent disabling. 

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 is to be evaluated 60 percent disabling. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is to be evaluated 80 percent disabling. 

Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular is to be evaluated 100 percent disabling.  38 C.F.R. § 4.115 (a).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).   Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The Veteran had a VA examination in February 2014 at which it was noted that he had been diagnosed with diabetic nephropathy in 2012 for which he took medication.  He had renal dysfunction that did not require dialysis but had persistent proteinuria, edema, and lethargy.  The Veteran did not have hypertension and/or heart disease due to renal dysfunction or a kidney condition.  In January 2014 testing BUN was 15 mg. percent and creatinine was 1.2 mg. percent.  At October 2015 private treatment, BUN was 20 mg. percent and creatinine was 1.31 mg. percent.

At a July 2016 VA examination the examiner noted that the Veteran was diagnosed with diabetic nephropathy in 2012, that the condition was stable, and that he did not see a nephrologist.  The Veteran took losartan on a continuous basis for nephropathy.  He did not require dialysis, have signs or symptoms due to renal dysfunction, or have hypertension and/or heart disease due to renal dysfunction caused by any kidney condition.  December 2015 testing showed that BUN was 20 mg. percent in December 2015 and creatinine was 1.4 mg. percent.

The Veteran does not qualify for a 60 percent evaluation, the next highest available, because the record does not show constant albuminuria with some edema.  While there was persistent albuminuria with edema at the February 2014 VA examination, there was not constant albuminuria, as required for a 60 percent evaluation.  The July 2016 VA examination also did not show constant albuminuria.  Furthermore, the record also does not show definite decrease in kidney function, and Diagnostic Code 7101 is not applicable because the Veteran does not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  See 38 C.F.R. § 4.115a, Diagnostic Code 7541.

E.  Other Considerations

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The symptoms associated with the Veteran's PTSD, diabetes, diabetic neuropathy, coronary artery disease, and diabetic nephropathy are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for tinnitus, a stroke, a laceration to the right rib cage, and bilateral hearing loss.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in light of the holding in Fenderson and Hart, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected PTSD, diabetes, diabetic neuropathy, coronary artery disease, and diabetic nephropathy, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.



ORDER

An evaluation in excess of 30 percent prior to February 21, 2014 and in excess of 60 percent from that date for PTSD is denied.

An evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

An evaluation in excess of 10 percent for right upper extremity neuropathy is denied.

An evaluation in excess of 10 percent for left upper extremity neuropathy is denied.

An evaluation in excess of 20 percent for right lower extremity neuropathy is granted.

An evaluation in excess of 20 percent for left lower extremity neuropathy is granted.

An initial evaluation in excess of 10 prior to March 20, 2006 for coronary artery disease is denied.

An initial evaluation of 20 percent from March 20, 2006 through October 9, 2006 for coronary artery disease is granted.

An initial evaluation in excess of 20 percent from October 10, 2006 for coronary artery disease is denied.

An evaluation in excess of 30 percent for diabetic nephropathy is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


